DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1,2,4,6,7,10, 11,14,15,17,18,26,36,42 are rejected under 35 U.S.C. 103 as being unpatentable over Borg et al (WO2018/149481) in view of Kim et al (US2020/0204317).
Claims 1,11 and 17.
Borg et al discloses a positioning method, comprising:
measuring, by a user equipment (UE), positioning reference signals (PRSs) sent by a plurality of positioning reference devices (network nodes 106) to obtain a plurality of PRS measurement results (page 16:3-6);

wherein the positioning operation comprises: sending the plurality of PRS measurement results to a positioning server (108), so that the positioning server determines a position of the UE based on the plurality of PRS measurement results; or
the positioning operation comprises: determining, by the UE, the position of the UE based on the plurality of PRS measurement results.
Borg et al fails to disclose measuring sinusoidal positioning reference signals (PRSs) and sending the measurement results of the PRSs to the server for determining the position of UE. 
Kim et al teaches using a UE receiving a plurality of sinusoidal positioning reference signals and transmitting the measurement to a serving base station for determining the position of the UE.  See Abstract, Fig.5 and Fig.10. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use both PRS and SPRS measurements for the purpose of better determining the position of a UE. 

Claims 2,12.
Kim et al  discloses that the measuring, by the UE, sinusoidal positioning reference signals (SPRSs) sent by the plurality of positioning reference devices to obtain a plurality of SPRS measurement results comprises:

measuring the SPRSs sent by the plurality of positioning reference devices on a plurality of different frequency resources (w1, w2) to obtain the plurality of SPRS measurement results, 


Claims 4,14,18.
Kim et al  discloses each positioning reference device configures a fixed frequency resource (w1,w2,w5,w6 etc.) to send the SPRD or each positioning reference device configures a different frequency to send the SPRS at a different time.

Claims 6,15.
Kim et al  discloses measuring, by the UE, the SPRSs continuously sent by the plurality of positioning reference devices to obtain the plurality of SPRS measurement results; or measuring, by the UE, the SPRSs periodically sent by the plurality of positioning reference devices to obtain the plurality of SPRS measurement results (paragraph [0079]; or measuring, by the UE, the SPRSs sent by the plurality of positioning reference devices as needed to obtain the plurality of SPRS measurement results.  The positioning reference devices are network devices (106).

Claim 7.
Borg et al discloses at least one of reference signal time difference (RSTD)  and reference signal received power (RSRP);  See claim 4. 
each SPRS measurement result comprises an SPRS carrier phase (SPRS-CP) measurement value.


Claim 10. 
   Borg et al discloses that the plurality of positioning reference devices comprise a plurality of network side devices (network nodes 106A, 106B, etc..); or the plurality of positioning reference devices comprise at least one network side device and at least one other UE; or the plurality of positioning reference devices comprise a plurality of other UEs.

Claim 26.
Borg et al disclose a user equipment (UE 102), comprising a transceiver (710), a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor read the computer program to implement the positioning method according to claim 1.  (see page 24:2-4 and Fig.7A)

Claim 36. 
Borg et al disclose a positioning reference device (8A), comprising a transceiver (810), a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor read the computer program to implement the positioning method according to claim 11. (see page 24:2-4 and Fig.8A)


Claim 42.



Allowable Subject Matter
4.	Claims 3, 5, 8, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/            Primary Examiner, Art Unit 2632